PER CURIAM.
We affirm appellant’s convictions on all counts and his sentences for two counts of first degree murder.
We reverse appellant’s sentence for attempted first degree murder, because the trial court failed to use a sentencing guidelines scoresheet in sentencing appellant to 25 years imprisonment. Accordingly, we remand for preparation of a scoresheet and resentencing on the attempted first degree murder conviction. If, in the trial court’s discretion, it chooses to impose a departure sentence, it must give valid reasons for the departure.
THREADGILL, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.